Citation Nr: 0114504	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  94-13 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
June 1946 and from September 1946 to September 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1991 rating determination 
of the San Diego Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

This case was remanded by the Board in April 1999.  
Subsequent to that remand, the veteran reported, for the 
first time, that her inservice stressors included sexual 
assaults.  The United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") has pointed out that in 
claims for service connection for PTSD based on personal 
assault, VA has undertaken special development obligations.  
Patton v. West, 12 Vet. App. 272, 280 (1999).  These 
obligations have not been fully complied with in this case.

The special obligation in personal assault cases to assist a 
claimant in producing corroborating evidence of an in-service 
stressor is unique to that type of claim.  

There is not currently of record acceptable evidence from 
collateral sources to corroborate reported certain noncombat 
related stressors.  The recent decision in Patton clearly 
alters the landscape in the adjudication of claims of service 
connection for PTSD based upon personal assault.

The current standard for adjudication of claims such as the 
veteran's on the merits requires that consideration be given 
to developing corroborating evidence and a discussion of the 
application of the benefit-of-the doubt rule.  See for 
example the discussion in Patton, 12 Vet. App. at 280-82 and 
in Cohen, 10 Vet. App. 142-43.  See also Gaines v. West, 11 
Vet. App. 353, 358-60 (1998) for a detailed discussion of the 
significance of each element in the merits adjudication.

The Board further notes that in its prior remand, the Board 
requested that the RO obtain copies of all treatment records 
of the Women Veterans Trauma Recovery Program in 1994.  It 
does not appear that any attempts were made to obtain these 
records.  Moreover, in an October 2000 letter from the 
Coordinator of the Women Veterans Trauma Recovery Program, it 
was indicated that the veteran had reported numerous 
incidents, including three sexual assaults, which could serve 
as the basis for the granting of service connection for PTSD.  

The Board further observes that in an October 2000 letter, 
the veteran's private physician, D. L., M.D., indicated that 
the veteran had been under his care since March 1996.  He 
noted that within this time frame she had confided in him 
about her past military history, including both physical and 
sexual abuse at the hands of her military superiors.  It does 
not appear that any attempts have been made to obtain 
treatment records from Dr. L.  

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued 
also should be considered.  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should request the 
appellant to identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for PTSD.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Specific 
emphasis should be placed upon obtaining 
copies of treatment records from the 
Women Veterans Trauma Recovery Program 
and copies of all treatment records of 
the veteran from Daniel Lopez, M.D..  
Regardless of the appellant's response, 
the RO should obtain all records of which 
it is aware.  The RO should advise the 
veteran of any records it is unable to 
obtain.

3.  The RO should take appropriate steps 
to secure any additional service medical 
records or alternative records for the 
appellant through official channels, 
including a search for SGO records and 
obtaining a completed Form 13055.  The RO 
should also attempt to obtain copies of 
pertinent sick call reports by performing 
a records search with the NPRC and by 
directly contacting, if feasible, any 
existing facilities relating to the 
appellant and her service.  These records 
should be associated with the claims 
file.  If there are no records, 
documentation used in making that 
determination should be set forth in the 
claims file.

4.  The veteran should be contacted and 
asked to provide as much additional 
detail as possible regarding her reported 
sexual harassment in service.  She should 
also be asked to submit alternative 
sources of information to verify the 
claimed harassment.  She should be 
informed that these alternative sources 
could include, but are not limited to, 
private medical records; civilian police 
reports; reports from crisis intervention 
centers; testimonials from family 
members, roommates, fellow service 
members, or clergy; and copies of any 
personal diaries or journals.  Then with 
any necessary authorization from her, the 
RO should attempt to obtain copies of all 
treatment records identified by her which 
have not been previously secured.  Any 
records received should be associated 
with the claims folder.

6.  Thereafter, the RO should review the 
claims file and prepare a summary of the 
claimed stressor(s) based on review of 
all pertinent documents of record.  

Then, the RO should complete any 
additional development as provided in VA 
Manual M21-1, Part III, para. 5.14 to 
corroborate claimed stressors.

7.  Following the above, the RO should 
make a determination as to whether there 
is credible supporting evidence that the 
claimed stressors actually occurred.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.  Consideration must 
be given to the holding in Gaines v. 
West, 11 Vet. App. 353 (1998).

8.  The RO should arrange for a 
psychiatric examination of the veteran, 
preferably by an examiner who has not 
previously examined the veteran, in order 
to determine the nature, extent of 
severity, and etiology of any psychiatric 
disorder(s) including PTSD which may be 
present.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies, including psychological 
studies, should be accomplished.

The examiner should conduct the 
examination with consideration of the 
current criteria for PTSD.  The 
examination report should include a 
detailed account of all pathology 
present.  The examiner should comment on 
whether there is evidence of behavior 
changes at the time of the claimed 
inservice assaults.  The examiner should 
also report whether a diagnosis of PTSD 
is warranted.  If present, the examiner 
should specify the stressors that support 
that diagnosis and the symptomatology 
that supports the diagnosis.

9.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

10.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the claim of entitlement to service 
connection for PTSD with consideration of 
recently enacted legislation.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until she is notified by the RO.  The veteran is 
advised that the examination requested in this remand are 
deemed necessary to evaluate his claim and that her failure, 
without good cause, to report for scheduled examinations 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


